EXHIBIT 10.66
(MIDWEST BANC LOGO) [c49677c4967704.gif]
January 30, 2008
Ms. JoAnn Lilek
30 Pine Avenue
LaGrange Park, IL 60526
Dear JoAnn,
We are pleased to extend to you an offer to join Midwest Bank and Trust Company
as Executive Vice President & Chief Financial Officer. The terms of the offer
include the following:
Effective Date: You will report on a date to be mutually agreed upon no later
than March 17, 2008. You will be headquartered in the Melrose Park Banking
Center and report directly to me.
Base Salary: $330,000. Your annual salary will be paid bi-weekly on Thursdays
and will be pro-rated over the payroll periods remaining (of total 26 periods)
in 2008. Thereafter, the Board of Directors of Midwest Banc Holdings, Inc.
reviews officers’ salaries on an annual basis each December.
Signing Bonus: 5,000 restricted shares of stock. You agree to return the bonus
if you leave the company for any reason prior to the completion of one year of
employment.
Management Incentive Plan: As an officer of the bank you are eligible to
participate in the Midwest Banc Holdings, Inc. Management Incentive Plan. Annual
incentives may range between 0-40% of base salary based upon actual individual
and group results to budgeted performance levels. You will be eligible for full
participation in the 2008 plan as approved by the Board of Directors.
Stock and Incentive Plan: You are also eligible to participate in future
offerings as determined by the Midwest Banc Holdings, Inc. Board of Directors.
Stock awards may range between 0-40% of base salary.
Executive Retirement Plan: You will be eligible to participate in Midwest Banc
Holdings’ Supplemental Executive Retirement Program (SERP). A summary is
attached.
Transitional Employment Agreement: You will be eligible to enter into a two year
Transitional Employment Agreement which provides for continuing employment, or
salary and benefit continuation for a period of 24 months following the date on
which a change in control occurs. A copy is attached.

 



--------------------------------------------------------------------------------



 



Ms. JoAnn Lilek
Letter dated January 30, 2008
Page -2-
Severance Policy: Midwest’s severance policy provides six months severance in
the event a senior officer is asked to leave the company without cause. You will
be eligible for an additional six months for a total of one year’s base salary
in the event of an involuntary not for cause separation of employment.
Vacation and Holidays: Effective in 2008, you will be eligible for four
(4) weeks annual vacation. Vacation leave is earned on an accrued basis per
month during the year. The bank establishes holiday schedules each year
consistent with local market and operating circumstances. Midwest Bank and Trust
Company provides nine holidays each year.
Personal Days: Effective in 2008, you will also receive eight (8) personal days
a year, which may be used during the year or banked for future consideration in
accordance with Midwest’s policy. Personal leave is earned on an accrued basis
per month during the year.
As part of your employment processing, additional materials will be available
which provide greater detail regarding our Human Resources policies, programs,
and operating procedures. This offer is contingent upon your successful
completion of our new hire screening process.
This letter does not constitute an employment contract in any manner. Your
employment is strictly “at will” and may be canceled at any time for any reason,
at the option of either Midwest Banc Holdings, Inc. or yourself, except as
otherwise provided by law. We trust you will find this offer acceptable and if
so, please sign in the area provided at the bottom of this page and return one
copy to me by Tuesday, February 7, 2008.
JoAnn, we look forward to your acceptance of our offer to join Midwest Banc
Holdings, Inc. and Midwest Bank and Trust Company. The Bank will provide you
with positive opportunities and challenges as Executive Vice President & CFO. I
look forward to working with you in the future.
Sincerely,

                /s/James J. Giancola       James J. Giancola      President &
Chief Executive Officer Midwest Banc Holdings, Inc.       

         
Reviewed and accepted:
  /s/ JoAnn Sannasardo Lilek   2/12/08      
 
  Signature   Date

 